DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10. 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (US20180319402).
Regarding claim 1, Mills teaches a vehicle control apparatus that controls a vehicle based on peripheral information of the vehicle, comprising:
a first operator used to start first travel control ([0037] disclosing one or more input devices for activating different driving assistance features, i.e., first operator to start first travel control);
a second operator used to resume the first travel control after the first travel control has been terminated ([0037] disclosing one or more input devices for activating different driving assistance features including a resume button, i.e., second operator to resume first travel control after it has been terminated);
a third operator used to farther start second travel control during the first travel control ([0037] disclosing one or more input devices for activating different driving assistance features, i.e., third operator to start second travel control. [0025] disclosing selecting a lane centering feature. [0054] disclosing the user may select which mode to include a longitudinal support only with no lateral support or may allow the lateral support with the longitudinal support. The lateral support is a lane centering that can be activated along the longitudinal support in the form of a highway assist or traffic jam assist. This is interpreted as the second travel control is started during the first travel control); and
a control unit configured to, while the first travel control and the second travel control are active, if the first travel control and the second travel control are terminated based on the same condition or the same timing, resume the first travel control and the second travel control in accordance with an operation of the second operator ([0026] disclosing deactivation of the feature which could include a first travel control longitudinally and a second travel control laterally such as a highway assist function by the operator applying a brake, i.e., same condition of termination for both longitudinal and lateral assist functions. [0026] further discloses reactivating the function “lateral and longitudinal assist”. [0037] discloses a resume button to resume the function).

Regarding claim 2, Mills teaches the apparatus according to claim 1, wherein while the first travel control and the second travel control are active, if the first travel control and the second travel control are terminated based on different conditions or different timings, the control unit resumes the first travel control in accordance with an operation of the second operator but does not resume the second travel control ([0054] disclosing the user may select which mode to include a longitudinal support only with no lateral support, i.e., lateral support “second travel control” is deactivated for a user preference reason. [0026] disclosing deactivation of the feature which could include a first travel control longitudinally by the operator applying a brake. It is interpreted that a resume switch in this case would only resume the first travel control and not the second travel control when they are deactivated for these different conditions).

 Regarding claim 3, Mills teaches the apparatus according to claim 1, wherein the same condition is one of that the vehicle has departed from a predetermined area and that a manipulator of the vehicle has performed an operation of terminating the first travel control and the second travel control ([0026] disclosing deactivation of the feature which could include a first travel control longitudinally and a second travel control laterally such as a highway assist function by the operator applying a brake, i.e., same condition of termination is a manipulator of the vehicle has performed an operation of terminating the first and second travel control. 

Regarding claim 5, Mills teaches the apparatus according to claim 3, wherein even when the vehicle has reentered the predetermined area after the first travel control and the second travel control has been terminated, if the vehicle changes a course in the predetermined area, the control unit resumes the first travel control in accordance with an operation of the second operator but does not resume the second travel control ([0043] disclosing that the condition for activating certain features may be that the vehicle is located on a preferred lane on the highway. This is interpreted as even if the vehicle has reentered a highway “predetermined area”, but has changed to a non-preferred lane, a second travel control may not be resumed in the non-preferred lane. See also [0026] disclosing deactivating the feature if the vehicle exits the preferred lane).

Regarding claim 6, Mills teaches the apparatus according to claim 3, wherein if the vehicle has reentered the predetermined area and the first operator has been operated, the control unit outputs an operation guide of the third operator ([0049] disclosing outputting messages, control commands and warnings to the HMI. [0054] disclosing the user can select a level of lateral control on the user interface “third operator” to include with the selected longitudinal control “first operator”).

Regarding claim 7, Mills teaches the apparatus according to claim 3, wherein if a difference between a road environment at the time when the first travel control and the second travel control have been active before the vehicle has departed from the predetermined area and a road environment at the time when the vehicle has reentered the predetermined area exceeds an allowable range, the control unit executes control such that the second travel control is not resumed even if the second operator is operated ([0075] disclosing a quality threshold “environment allowable range” that must be met in order to activate the lateral control “second travel control”. It is interpreted that when the vehicle enters or reenters the highway, the second control would not be resumed if the quality is below a threshold allowable range, i.e., even if the resume button was pressed for the first travel control, the second travel control is not resumed).

Regarding claim 8, Mills teaches the apparatus according to claim 7, wherein the road environment includes one of the number of lanes and an upper limit of travel speed ([0065] disclosing the road environment includes an upper speed limit).

 Regarding claim 9, Mills teaches the apparatus according to claim 3, wherein the predetermined area is a main lane area of a motorway and does not include a connection road ([0058] disclosing the predetermined area is a center lane, i.e., main lane of a motorway that does not include a connection road).

Regarding claim 10, Mills teaches the apparatus according to claim 3, wherein the second travel control is control that can be activated when the vehicle is located in the predetermined area ([0043] disclosing that the condition for activating certain features may be that the vehicle is located on a preferred lane on the highway. This is interpreted as even if the vehicle has reentered a highway “predetermined area”. [0054] disclosing that the second control “lateral control” is activated with the highway assist on the predetermined area on the highway). 

Regarding claim 12, Mills teaches a vehicle comprising a vehicle control apparatus defined in claim 1 (see at least [0021], [0050]).

Claim 13 is rejected for similar reasons as claim 1, see above rejection. 

Regarding claim 14, Mills teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as a vehicle control apparatus defined in claim 1 (see [0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable by Mills (US20180319402) in view of Kawakami (US20050267684).
Regarding claim 11, Mills teaches the apparatus according to claim 1. Mills does not teach wherein when the control unit executes control such that the second travel control is not resumed even if the second operator is operated, the control unit outputs an operation guide of the third operator. However, Mills teaches control unit executes control such that the second travel control is not resumed even if the second operator control is operated ([0054] disclosing the user may select which mode to include a longitudinal support only with no lateral support, i.e., lateral support “second travel control” is deactivated for a user preference reason. [0026] disclosing deactivation of the feature which could include a first travel control longitudinally by the operator applying a brake. It is interpreted that a resume switch in this case would only resume the first travel control and not the second travel control when they are deactivated for these different conditions).
Kawakami teaches the control unit outputs an operation guide of the third operator ([0042] disclosing when the cruise control is active, the control unit issues a notification of an operation to be performed by the user in order to activate the lane assist “second control”. This is interpreted as outputting an operation guide of the third operator).
Mills and Kawakami are analogous art because they are in the same field of endeavor, driving assistant functions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mills to incorporate the teaching of Kawakami of the control unit outputs an operation guide of the third operator in order to activate the lane assist as taught by Kawakami ([0042]).
 			     Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 would be allowable for disclosing the apparatus according to claim 3, wherein if the vehicle has reentered the predetermined area before a predetermined time has elapsed or a predetermined distance has been traveled by the vehicle since the vehicle has departed from the predetermined area, the control unit resumes the first travel control and the second travel control in accordance with an operation of the second operator, and if the vehicle has reentered the predetermined area after the predetermined time has elapsed or the predetermined distance has been traveled by the vehicle since the vehicle has departed from the predetermined area, the control unit resumes the first travel control in accordance with an operation of the second operator but does not resume the second travel control.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20180194365 teaches activating/deactivating assistance features based on the type of road.
US10543850 discloses conditions for activating or deactivating features.
US20170203770 discloses regions where autonomous driving cannot be performed and switching to manual driving. 
US20210206396 disclosing factors for selecting driving functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 



/Nicholas Kiswanto/Primary Examiner, Art Unit 3664